MONEY MARKET OBLIGATIONS TRUST 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 May 26, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Trust”) TAX-FREE MONEY MARKET FUND Investment Shares Institutional Service Shares 1933 Act File No. 33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated May 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 110 on May 24, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7268. Very truly yours, /s/ George F. Magera George F. Magera Assistant Secretary
